Registration Statement No. 333-200458 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDMENT NO.3 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 VIVEVE MEDICAL, INC. (Exact name of Registrant as specified in its charter) Yukon Territory, Canada 04-3153858 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 150 Commercial Street Sunnyvale, California 94086 Telephone: (408) 530-1900 (Address and telephone number of principal executive offices) Scott Durbin 150 Commercial Street Sunnyvale, California 94086 Telephone: (408) 530-1900 (Name, address and telephone number of agent for service) Copy to: Kevin Friedmann, Esq. Melanie Figueroa, Esq. Richardson & Patel LLP 1100 Glendon Avenue, Suite 850 Los Angeles, California 90024 Telephone: (310) 208-1182 Telecopier: (310) 208-1154 Approximate Date of Proposed Sale to the Public:
